Citation Nr: 0120471
Decision Date: 08/09/01	Archive Date: 09/12/01

Citation Nr: 0120471	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-00 997	)	DATE AUG 09, 2001
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus L5-S1, with chronic strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from July 1990 to November 
1990, and from December 1990 to June 1991, including service 
in the South West Asia Theater of Operations during the 
Persian Gulf War.


VACATUR

In a June 18, 2001, decision, the Board of Veterans' Appeals 
(Board) reviewed nine issues which the veteran had appealed 
to the Board.  Of these nine issues, five were remanded to 
the RO for further evidentiary and procedural development, 
and four were the subject of a final Board decision.  Of 
these four, the resolution of the issue reflected on the 
title page of this decision, entitlement to an increased 
rating for  herniated nucleus pulposus L5-S1 with chronic 
strain, has been shown to involve a legal error on the part 
of the Board.  

In the June 2001 decision, the Board granted a 30 percent 
disability rating for the veteran's herniated nucleus 
pulposus L5-S1, with chronic strain, assigning a 20 percent 
disability rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, to represent that component of the 
veteran's overall impairment manifested by intervertebral 
disc symptomatology; in conjunction with a separate 
10 percent disability rating under the provisions of 
Diagnostic Code 5292, to represent that component of the 
veteran's overall impairment manifested by limitation of 
motion.

In a precedent opinion promulgated in December 1997, the VA 
General Counsel held that Diagnostic Code 5293 includes 
limitation of motion in the nature of impairment contemplated 
under intervertebral disc symptomatology.  Using this 
reasoning, rating a disability under the provisions of both 
Diagnostic Code 5293 and Diagnostic Code 5292 would 
constitute pyramiding, a practice which is prohibited under 
38 C.F.R. § 4.14.  VAOPGCPREC 36-97 (December 12, 1997).

The Board may vacate a decision when a veteran or intervenor 
is denied due process of law.  38 U.S.C.A. § 7104(a) (West 
Supp. 2001); 38 C.F.R. §§ 20.904 (2000).  In this case, 
because the Board's decision involved an error of law, the 
veteran was effectively denied due process of law.  
Accordingly, that portion of the June 18, 2001, decision 
which addressed the issue of entitlement to an increased 
rating for  herniated nucleus pulposus L5-S1 with chronic 
strain must be dismissed.  The remainder of the June 2001 
decision stands untouched.  

A revised decision addressing the issue of entitlement to an 
increased rating for a herniated nucleus pulposus L5-S1 with 
chronic strain will be issued under separate cover.


ORDER

The portion of the June 18, 2001, decision which addressed 
the issue of entitlement to an increased rating for  
herniated nucleus pulposus L5-S1 with chronic strain is 
vacated.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals





 



Citation Nr: 0116465	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-00 997	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hair loss with 
dandruff.

4.  Entitlement to service connection for eye disorders 
including hyperopia, presbyopia, strained vision, and a lid 
droop.

5.  Entitlement to service connection for a skin disorder, 
claimed as resulting from fly bites.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to an increased disability rating for a 
herniated nucleus pulposus L5-S1, with chronic strain, 
currently rated as 20 percent disabling.

8.  Entitlement to an increased disability rating for right 
patellofemoral chondromalacia and synovitis, currently rated 
as 10 percent disabling.

9.  Entitlement to an increased disability rating for a 
gastric ulcer, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from July 1990 to November 
1990, and from December 1990 and June 1991, including service 
in the Persian Gulf in support of the Persian Gulf War.

In April 2001, the veteran submitted recent reports of 
medical treatment directly to the Board of Veterans' Appeals 
(Board).  Accompanying the reports was a statement signed by 
the veteran in which he indicated that he desired to waive 
local RO jurisdiction over the evidence, thereby allowing the 
Board to perform the initial review.  
In a statement received at the Board in April 2001, the 
veteran indicated that he desired to change his accredited 
representative and appoint a different service organization 
to represent him before the VA.  By letter of the same month, 
the Board provided him with the appropriate forms for 
appointing a new representative and notified him that if he 
did not respond within thirty days, it would be assumed that 
he wished to retain the organization which currently held the 
appointment.  As no response was received from the veteran, 
the Board will proceed with a decision, considering the 
written argument presented by the veteran's currently 
appointed representative.  The veteran is hereby informed 
that he has a right to representation throughout the VA 
adjudication process, although only one representative may be 
recognized at a time.  He may change his representative if he 
desires in the future by executing the form provided for that 
purpose.  38 U.S.C.A. §§ 5902, 7105; 38 C.F.R. §§ 20.600, 
20.601, 20.602.

Appellate consideration of the issues of entitlement to 
service connection for tinnitus; hair loss with dandruff; eye 
disorders including hyperopia, presbyopia, strained vision, 
and a lid droop; a skin disorder, claimed to have resulted 
from fly bites; and hemorrhoids, will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  According to recent test results, the veteran 
demonstrates auditory thresholds below 40 decibels in each of 
the measured frequencies and speech discrimination scores 
averaging 94 percent in both ears.

2.  Limitation of motion and the intervertebral disc 
symptomatology, including paralumbar muscle spasm and the MRI 
findings of disc protrusion, are separate and distinct 
manifestations of the veteran's service-connected low back 
disability. 

3.  Upon recent examination, the veteran demonstrated active 
flexion of 70 degrees, active extension of 15 degrees, right 
lateral flexion of 20 degrees, left lateral flexion of 
20 degrees, right rotation to 30 degrees, and left rotation 
to 30 degrees.
4.  The veteran's herniated nucleus pulposus L5-S1, with 
chronic strain is manifested by pain and mild paralumbar 
muscle spasm shown upon both clinical examination and X-ray 
study.  There is no neurologic impairment shown.

5.  The veteran has some limitation of motion, pain, and mild 
swelling in the right knee, but no instability, fatigue, 
weakness, lack of endurance, muscle atrophy or arthritis in 
the right knee.  

6.  The veteran has current complaints of gas, but no 
functional limitation resulting from his service-connected 
gastric ulcer.


CONCLUSIONS OF LAW

1.  The veteran does not have a current disability involving 
bilateral hearing loss for which service connection could be 
granted under governing regulation.  38 U.S.C.A. § 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.385 (2000).

2.  Separate disability ratings for intervertebral disc 
symptomatology and limitation of motion are appropriate to 
reflect all impairment arising from the veteran's service-
connected low back disability.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.14, 4.21 (2000).

3.  A disability rating in excess of 20 percent for the 
intervertebral disc symptomatology resulting from the 
veteran's service-connected low back disability is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2000).

4.  The evidence supports the assignment of a 10 percent 
disability rating for limitation of motion resulting from the 
veteran's service-connected low back disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000).

5.  A disability rating in excess of 10 percent for right 
chondromalacia and synovitis is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).

6.  A disability rating in excess of 10 percent for a gastric 
ulcer is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the following determinations, the Board has given 
due consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 [Pub. L. No. 106-475, 
114 Stat. 2096 (2000)], as those provisions impact upon the 
adjudication of the veteran's current claims.  However, 
following a thorough review of the record, the Board is 
satisfied that the VA has met its duty to assist the veteran 
in the development of all facts pertinent to the four claims 
which are adjudicated below.  This is to say that the VA has 
made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim, 
including the scheduling of a VA examination or examinations 
and the obtaining of a medical opinion.  Under such 
circumstances, no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
mandated by the aforementioned legislation.

With regard to the standard of review to be applied by the 
Board, once the evidence has been assembled, it is the 
Board's responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Entitlement to service connection for bilateral hearing loss.

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  Service connection may be established by 
demonstrating that a disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  When a chronic disease such as an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  The 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss.  
CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder 
et al. eds., 1988); cited in Hensley v. Brown, 5 Vet. App. 
155 (1993).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater, or when speech discrimination scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In this case, the veteran does not have a current disability 
involving bilateral hearing loss, as defined by VA 
regulation.  Review of the veteran's records reflects varying 
levels of hearing acuity over the years, including what 
appeared to be an acute and transitory hearing loss 
associated with ear infections.  However, none of the 
audiometric test results of record reflect hearing loss of 
such severity as to meet the minimum requirements to be 
considered a disability as defined in 38 C.F.R. § 3.385.  
Most recently, audiometric testing conducted during a June 
1998 VA examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
20
LEFT
10
10
10
25
15

The average pure tone threshold for the right ear was 
certified as 13 decibels and the average for the left ear was 
15 decibels.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 96 percent in 
the left ear.  The audiologist interpreted the test results 
as showing hearing sensitivity within normal limits 
bilaterally per VA guidelines, with excellent word 
recognition scores bilaterally.  

As set forth above, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 hertz are 26 decibels or greater, or when speech 
discrimination scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  In this case, the 
veteran demonstrates auditory thresholds below 40 decibels in 
each of the measured frequencies and speech discrimination 
scores which average 94 percent in each ear.  Although he 
scored a 92 percent in one ear, it is observed that the 
testing audiologist felt he had excellent word recognition 
bilaterally.  Thus, he has not met the regulatory criteria in 
terms of demonstrating the presence of a current disability 
for which service connection could be granted under law.  His 
claim must therefore be denied.


Increased rating claims

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with a critical eye toward 
the lack of usefulness of the body or system in question.  
38 C.F.R. § 4.10.  A disability of the musculoskeletal system 
is measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings for the disabilities at 
issue, following the initial awards of service connection, 
the Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present.  
Fenderson v. West, 12 Vet. App. 119 (1999).  


Herniated nucleus pulposus L5-S1, with chronic strain.

Service connection for chronic lumbosacral strain was granted 
in a March 1996 rating decision based upon service medical 
evidence reflecting chronic low back strain.  A 10 percent 
disability rating was assigned at that time.  The rating was 
increased to 20 percent in an August 1998 decision based upon 
the results of a magnetic resonance imaging scan (MRI) which 
revealed a small right paracentral herniated nucleus pulposus 
L5-S1, which abutted and slightly posteriorly displaced the 
traversing right S1 nerve root.  

Pertinent evidence reflecting the condition of the veteran's 
back since that time is summarized below.  A January 1997 
prosthetics note reflects a prescription for a transcutaneous 
electrical nerve stimulation (TENS) unit for the control of 
pain resulting from "lumbago."  

The report of a September 1998 MRI contains the following 
information:  

At L5-S1, there is a small posterior 
central and right paracentral disc 
protrusion.  The disc extends no more 
than 3mm beyond the vertebral body 
margin.  The disc is in close proximity 
to the traversing right S1 nerve toot, 
but the nerve root does not appear to be 
displaced.  There is no displacement of 
the traversing left S1 nerve root, and 
there is no significant compression of 
the thecal sac.  The spinal canal and the 
neural foramina appear to be adequately 
patent.  Mild degenerative facet joint 
disease is noted at L5-S1, slightly worse 
on the left side.

During a July 2000 VA examination, the veteran complained of 
constant pain in his lumbar spine, which he associated with 
weakness, stiffness, fatigue, and lack of endurance.  He 
reported taking Elavil and Vicodin on a daily basis for back 
symptomatology.  Upon examination, the examiner noted 
evidence of painful motion in all directions.  There was 
evidence of mild paralumbar muscle spasm at L2-3, L3-4, and 
L4-5.  There was no evidence of tenderness, fatigue, 
weakness, or lack of endurance.  Pain seemed to be the major 
functional impact.  

Range of motion measurements, with the functional impact of 
pain added, revealed active flexion of 70 degrees, active 
extension of 15 degrees, right lateral flexion of 20 degrees, 
left lateral flexion of 20 degrees, right rotation to 
30 degrees, and left rotation to 30 degrees.  Motor strength 
was deemed to have been within normal limits at 5/5 in the 
lower extremities, with no evidence of muscle atrophy.  
Sensation was deemed to have been intact in the lower 
extremities.  X-ray studies of the lumbosacral spine were 
interpreted as showing minimal spondylosis and loss of normal 
passive lumbar lordosis, consistent with skeletal muscle 
spasm. 

The examiner rendered a diagnosis of "herniated nucleus 
pulposus, L5-S1, residual."  In further discussion, the 
examiner noted that there was evidence of limited range of 
motion of the lumbar spine upon examination, but that there 
was no evidence of radiculopathy, atrophy, or sensory 
deficits, and that the veteran's reflexes were symmetric.  In 
terms of functional limitations, the examiner recommended 
that the veteran avoid heavy lifting and carrying due to his 
lumbar spine condition.

Newly submitted evidence includes VA treatment records 
reflecting that the veteran was prescribed physical therapy 
and pain medication for low back complaints.  The report of a 
January 2001 MRI reflects "unremarkable" findings at T12-L1 
through L4-L5 and moderate degenerative disc disease with 
disc desiccation and a small annular tear along the right 
posterolateral disc margin at L5-S1.  The displacement of the 
right S1 nerve root was actually deemed to have improved 
slightly since the September 1998 MRI.  A March 2001 
orthopedic clinic note indicates that the veteran's low back 
pain was considered to be non-surgical, and the veteran was 
instructed to continue with physical therapy and to take pain 
medication.  

The veteran's herniated nucleus pulposus, L5-S1, is currently 
rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, which sets forth criteria for the evaluation of 
intervertebral disc syndrome.  Under these criteria, 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief is 
rated as 60 percent disabling.  Severe intervertebral disc 
syndrome characterized by recurring attacks with intermittent 
relief is rated as 40 percent disabling.  Moderate 
intervertebral disc syndrome with recurring attacks is rated 
as 20 percent disabling.  
Other potentially applicable Diagnostic Codes must be 
considered as well, including 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, which provides a 40 percent disability rating for 
severe lumbar spine motion, a 20 percent disability rating 
for moderate limitation of lumbar spine motion, and a 
10 percent disability rating for slight limitation of lumbar 
spine motion.

As noted above, the present level of impairment resulting 
from residuals of lumbar disc syndrome is of primary concern.  
Francisco, supra.  Based upon a review of the recent medical 
evidence of record, in conjunction with the veteran's 
contentions and hearing testimony, the Board is of the 
opinion that the actual manifestations of the veteran's 
service-connected herniated nucleus pulposus L5-S1 are most 
accurately represented by the currently-assigned 20 percent 
disability rating under the criteria set forth in Diagnostic 
Code 5293, reflecting moderate intervertebral disc syndrome, 
in conjunction with a 10 percent disability rating under the 
criteria of Diagnostic Code 5292, reflecting slight 
limitation of lumbar spine motion.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Thus, utilizing the guidance of Pernorio, the Board is of the 
opinion that separate disability ratings should be assigned 
under Diagnostic Codes 5292 and 5293, to reflect the distinct 
symptomatology and forms of impairment resulting from the 
different medical aspects of the veteran's service-connected 
disability.  According to the recent medical evidence, the 
veteran has limitation of lumbar spine motion in all 
directions.  Limitation of motion is not one of the symptoms 
contemplated under the provisions of Diagnostic Code 5293.  
Thus, the veteran is currently uncompensated for one of his 
most clearly-identifiable low back symptoms.  The limitation 
of motion and the intervertebral disc symptomatology, 
including paralumbar muscle spasm and the MRI findings of 
disc protrusion are separate and distinct symptoms under the 
schema provided in the rating schedule.  Although both types 
of impairment are located in the same area of the veteran's 
low back, centered around the L5-S1 interspace, the symptoms 
and manifestations are sufficiently distinct, without 
overlap, that it is the opinion of the Board that separate 
ratings may be assigned under each Diagnostic Code to more 
accurately reflect the veteran's actual impairment without 
violating the anti-pyramiding provision set forth at 
38 C.F.R. § 4.14.  

The most recent medical evidence of record consists of the 
July 2000 VA examination report and the subsequent treatment 
reports submitted by the veteran.  These reports support the 
veteran's contentions regarding the severity of his back 
problems in that they reflect painful, limited, low back 
motion and mild paralumbar muscle spasm (shown upon both 
clinical examination and X-ray).  They also reflect that the 
veteran is limited in how much weight he can lift due to his 
service-connected low back disability.  However, the 
examination report also reflects that there was no objective 
evidence of tenderness, fatigue, weakness, or lack of 
endurance.  Furthermore, there was no muscle atrophy or 
radiculopathy, and sensation was intact in both lower 
extremities.  The January 2001 MRI reflects that some aspects 
of the veteran's herniated nucleus pulposus may have even 
improved.  The March 2001 orthopedic consultation report 
confirms that the veteran does not require surgery for the 
L5-S1 pathology and that pain medication and physical therapy 
are the most appropriate treatment for him.

Considering these findings, in conjunction with the veteran's 
statements as to his functional impairment, the Board holds 
that a disability rating in excess of the currently-assigned 
20 percent disability rating under Diagnostic Code 5293 is 
not warranted.  In the absence of demonstrated neurological 
impairment, radiculopathy, sensory deficits, or recurring 
attacks related to the herniated nucleus pulposus, a 
disability rating in excess of 20 percent is not warranted 
for the veteran's symptomatology of lumbar spasms and low 
back pain.  The most recent MRI findings indicative of some 
improvement provide further support for this conclusion.

With regard to the medical evidence showing that the veteran 
suffers limitation of motion in his low back, the Board holds 
that a separate disability rating of 10 percent is warranted 
under the provisions of Diagnostic Code 5292 for slight 
limitation of lumbar motion.  As set forth above, the VA 
examiner considered the functional impact of pain in 
evaluating the veteran's low back motion and noted that he 
has limited range of motion.  In the absence of greater 
demonstrated limitation of motion, however, the veteran's 
limitation cannot be described as greater than "slight" and 
a higher disability rating is not warranted under Diagnostic 
Code 5292.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the Court has also held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Because the Board has chosen the criteria 
of Diagnostic Code 5293 in conjunction with those of 
Diagnostic Code 5292, for rating the veteran's overall low 
back impairment, Johnson operates to preclude further 
analysis regarding low back pain and functional loss.

Based upon a review of the evidence of record and an 
application of the pertinent laws and regulations, the Board 
therefore concludes that the evidence supports the grant of a 
10 percent disability rating for slight limitation of lumbar 
spine motion under Diagnostic Code 5292 and a separate 
20 percent disability rating for moderate intervertebral disc 
syndrome under Diagnostic Code 5293.  38 C.F.R. § 4.71a.  The 
preponderance of the evidence is against disability ratings 
greater than these, however.


Right patellofemoral chondromalacia and synovitis.

Service connection for residuals of a right knee injury was 
granted by rating decision of January 1999, based upon 
service medical records reflecting a contusion to the right 
knee during service, and a post-service diagnostic assessment 
of status-post blunt trauma right knee with residual mild 
patellofemoral pain.  A noncompensable disability rating was 
assigned at that time.  By decision of August 2000, the RO 
hearing officer raised the rating assigned to 10 percent for 
chondromalacia, synovitis, and limitation of motion due to 
pain in the knee.  As this grant does not represent a 
complete grant of the benefits sought on appeal, the Board 
will consider whether a rating in excess of 10 percent is 
warranted.  AB v. Brown, 6 Vet. App. 35 (1993).

Recent pertinent medical records include a report of a June 
1998 general medical examination.  At that time, the veteran 
had range of right knee motion from 0 to 120 degrees with 
moderate pain from 90 to 120 degrees.  There was no 
ligamental laxity upon examination.  There was full and equal 
muscle strength with no atrophy in either knee.  The examiner 
commented that early fatigability would not be expected with 
normal use of the right knee.  An X-ray study of the right 
knee was interpreted as "unremarkable."  The examiner 
concluded the report with a diagnosis of historical right 
knee contusion with mild range of motion deficits and 
moderate pain on range of motion examination.

A September 1998 MRI of the veteran's right knee was 
interpreted as showing a probable peripheral tear of the 
posterior horn of the medial meniscus and a cyst at the 
popliteal fossa.  Additionally, a focal defect at the medial 
femoral condyle cartilage most likely related to degenerative 
changes was identified.  

During an October 1998 VA examination, the veteran complained 
of chronic right knee pain and recurrent locking of the right 
knee joint.  The examiner noted that the veteran ambulated 
with gait antalgia, favoring his right knee.  The veteran had 
brought a cane to the examination, but the examiner had to 
demonstrate the proper way to use the cane to minimize weight 
bearing on the right knee.  During range of motion exercise, 
the right knee had 80 degrees of active motion and 
130 degrees of passive motion, as compared to the left knee, 
which had 95 degrees, and 130 degrees, respectively.  Upon 
clinical examination of the right knee, there was no laxity 
of medial or lateral collateral ligaments, or of the anterior 
or posterior cruciate ligaments, although the veteran 
complained of pain with testing of the medial and lateral 
collateral ligaments.  The popliteal areas were clinically 
normal bilaterally.  There was no effusion or bony anomaly 
noted on either knee.  The examiner rendered a diagnosis of 
status post blunt trauma to the right knee with residual mild 
patellofemoral pain syndrome, a small Baker's cyst, and a 
tear of the posterior horn of the medial meniscus.  The 
examiner noted that passive range of motion was full and that 
there was no anticipated joint instability, that there should 
be no problems with incoordination, and that no weakened or 
slowed movement or early fatigability was anticipated.  

The report of a September 1999 X-ray study shows the bones 
and joints of both knees were intact, without evidence of 
fracture, dislocation, or arthritis.  A tiny joint effusion 
on the right was noted.  

In May 2000, the veteran underwent arthroscopic diagnostic 
surgery on his right knee.  Pre-surgery notes indicated 
patellar irritability with grind and inhibition and thinning 
of articular cartilage.  During surgery, the surgeons noted 
grade two chondromalacia of the patellofemoral joint  The 
pathology report showed synovial hyperplasia with increased 
vascularity, but no significant inflammation.  The post-
operative diagnoses were right knee synovitis, right total 
femoral chondromalacia, but no medial or lateral meniscal 
tears.

During a July 2000 VA examination, the veteran was noted to 
have an antalgic gait, favoring his right leg.  Examination 
of his feet revealed no evidence of abnormal weight bearing 
signs or abnormal callous formation.  Limited function in 
prolonged standing and walking due to right knee and low back 
pain was noted.  Examination of the right knee revealed 
evidence of mild swelling, but no heat, redness, effusion, 
drainage or instability.  There was no fatigue, weakness, or 
lack of endurance, but pain seemed to be the major functional 
impact.  Range of motion exercises revealed active right knee 
extension and flexion of 0 to 110 degrees with pain.  Motor 
strength was within normal limits at 5/5 in the lower 
extremities with no evidence of muscle atrophy.  A July 2000 
X-ray study was interpreted as showing no evidence of 
fracture, dislocation, or other osseous or articular 
abnormality, with the regional soft tissues appearing normal.  
The examiner rendered a diagnosis of "residual of right knee 
injury," and provided the following comments:  

Objectively on examination, there was 
evidence of limited range of motion of 
the right knee and mild swelling.  There 
was evidence of nondisfiguring scars.  
His gait was antalgic.  . . . The veteran 
should avoid frequent kneeling activities 
and prolonged standing and walking due to 
the right knee condition.

Other recent medical evidence demonstrates that the veteran 
has been prescribed physical therapy to strengthen his right 
knee and takes prescription pain medication as well.

The veteran's right patellofemoral chondromalacia and 
synovitis is currently rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides 
criteria for rating "other impairment" of the knee, such as 
recurrent subluxation or lateral instability.  The currently 
assigned 10 percent disability rating represents overall 
slight impairment resulting from chondromalacia and 
synovitis, manifested by pain, swelling, and some limitation 
of motion.  Upon review of the evidence, the Board is of the 
opinion that the currently assigned 10 percent disability 
rating under Diagnostic Code 5257 represents the most 
appropriate resolution and the most equitable rating for the 
veteran's complex knee disability.

Other potentially applicable codes include Diagnostic Codes 
5260 and 5261, which provide objective criteria for the 
rating of limitation of knee flexion and extension, 
respectively.  However, the application of these criteria 
yields a noncompensable disability rating, as the veteran 
does not have knee flexion limited to 45 degrees or extension 
limited to 10 degrees.  The earlier MRI findings had been 
interpreted as showing a possible meniscal tear; however, 
arthroscopic surgery showed that the veteran had no suffered 
that particular injury.  In the absence of dislocated or torn 
semilunar cartilage, the provisions of Diagnostic Codes 5258 
and 5259 are inapplicable as well.  

Thus, the general provisions of "other impairment" of the 
knee are for application.  Essentially, the medical evidence 
and the veteran's own contentions reflect that he has some 
limitation of right knee motion, pain, and mild swelling in 
the right knee.  He does not have instability, fatigue, 
weakness, lack of endurance, or muscle atrophy in the right 
knee.  He does not have arthritis in the knee at this time.  
It is the opinion of the Board that this level and nature of 
symptomatology is more closely analogous to a 10 percent 
rating for slight impairment of the knee than to a 20 percent 
impairment for moderate impairment.  In the absence of 
greater impairment and more severe manifestations, a 
disability rating greater than 10 percent is not warranted.  

As above, the Court has held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca, supra.  However, the 
Court has also held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply.  Johnson, supra.  
Because the Board has chosen the criteria of Diagnostic Code 
5257 for rating the veteran's overall right knee impairment, 
Johnson operates to preclude further analysis regarding right 
knee pain and functional loss.
 
In summary, the preponderance of the evidence is against the 
veteran's claim for an increased disability rating greater 
than 10 percent.  Impairment which could reasonably be viewed 
as greater than "slight" has not been demonstrated.  For 
the reasons and bases expressed above, the preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 10 percent. 


Gastric ulcer

Service connection for a gastric ulcer/gastritis was granted 
based upon service medical records indicating medication-
induced gastritis during service.  Post-service medical 
records showed continuity of symptomatology since service.

Following a September 1998 endoscopy with biopsies of the 
gastric fundal and pylorus, the biopsy results were 
interpreted as most consistent with resolving chronic peptic 
ulcer disease.  In October 1998, another VA physician 
referred to the same biopsy findings and interpreted them as 
demonstrating mild, chronic gastritis with H. pylori present.  
The physician rendered an impression of abdominal discomfort 
due to the presence of H. pylori and typically associated 
gastritis, but no evidence of peptic ulcer disease.  A second 
diagnostic impression of gastroesophageal reflux disease with 
intermittent symptoms was rendered as well.

In July 1999, an upper gastrointestinal series was performed 
for symptoms of abdominal pain and loss of appetite.  The 
results were interpreted as showing a minimal amount of 
gastroesophageal reflux but no evidence of erosive 
esophagitis.  

During the July 2000 VA examination, examination of the 
abdomen revealed evidence of mild tenderness to deep 
palpation of the epigastrium.  There was no evidence of 
rebound, guarding, or masses.  Bowel sounds were normoactive 
and there was no evidence of ascites or hepatosplenomegaly.  
The examiner rendered a diagnosis of gastric ulcers and 
commented that based on the objective findings on 
examination, there were no functional limitations in regards 
to the gastric ulcer.  

Prescription records reveal that the veteran takes 
prescription medication for control of gas symptoms.  

The veteran's gastric ulcer is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7304. 
Under Code 7304, a 10 percent rating is warranted for mild 
ulcer symptoms with recurring symptoms once or twice yearly.  
A 20 percent rating is in order when the disability is 
moderate, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  A 40 percent rating 
requires moderately severe disability that is less than 
severe but with impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  A 60 percent rating is warranted for severe 
symptomatology, with pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114.

In applying these criteria to the facts as reflected in the 
medical evidence and the veteran's contentions, we note that 
the veteran has not had any weight loss attributed to a 
gastric ulcer, and has not received a diagnosis of anemia.  
He has been treated upon several occasions with antibiotics 
for ulcer infections, most recently in 1998.  Based upon his 
hearing testimony and the July 2000 examination report, his 
current complaints and symptoms appear to involve gas.  It is 
important to note that veteran suffers from another 
gastrointestinal disability for which service connection has 
not been claimed.  Symptoms caused by his concurrently-
diagnosed gastroesophageal reflux may not be considered in 
assigning rating for gastric ulcer disease.  

Thus, following a review of the medical evidence of record, 
the Board holds that the preponderance of the evidence is 
against the assignment of a disability rating in excess of 
10 percent for a gastric ulcer.  Especially persuasive in 
this evaluation is the July 2000 VA examiner's conclusion 
that the veteran had no functional limitations in regard to 
the gastric ulcer.  In the absence of greater impairment, a 
higher disability rating is not warranted and the veteran's 
claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

A 10 percent disability rating is assigned for limitation of 
motion resulting from a herniated nucleus pulposus L5-S1, 
with chronic strain, subject to the laws and regulations 
governing the award of monetary benefits.

A disability rating in excess of 20 percent for 
intervertebral disc symptomatology resulting from a herniated 
nucleus pulposus L5-S1, with chronic strain is denied.

A disability rating in excess of 10 percent for right 
patellofemoral chondromalacia and synovitis is denied.

A disability rating in excess of 10 percent for a gastric 
ulcer is denied. 


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because the veteran's claims for entitlement to service 
connection for tinnitus; hair loss with dandruff; eye 
disorders including hyperopia, presbyopia, strained vision, 
and a lid droop; a skin disorder, claimed to have resulted 
from fly bites; and hemorrhoids were denied by the RO as not 
well grounded, in light of the change in the law brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

For instance, although the veteran has been provided with VA 
medical examinations in connection with his claims, it does 
not appear that the examiners who conducted the examinations 
were provided with the veteran's VA claims file or his 
service medical records.  Because most of these claims were 
denied on the basis that no nexus to service had been shown, 
access to the veteran's records is particularly important if 
an examiner is to render an informed opinion regarding any 
potential relationship to service.  Additionally, although 
the veteran reports having undergone a Persian Gulf Registry 
examination, a report reflecting the results of this 
examination does not appear to be contained in his claims 
file.  Therefore, for these reasons, a remand is required.  

1.  The RO should obtain a copy of the 
veteran's Persian Gulf Registry 
examination report and all associated 
medical documentation, as well as, all 
records of VA medical treatment afforded 
to the veteran which are not contained in 
his claims file for inclusion in the 
file.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The veteran should be afforded 
appropriate VA examinations sufficient to 
identify any relationship to service 
regarding the claimed disabilities.  The 
claims folder must be made available to 
the examiner[s] for review in conjunction 
with the examination[s].  All tests and 
studies deemed helpful by the examiner[s] 
should be conducted in conjunction with 
the examination[s].  Each examiner is 
requested to provide an opinion as to 
whether each disability claimed is 
related to service in any way, along with 
an explanation as to the medical 
rationale for each opinion provided.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 


